Citation Nr: 0709491	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post plantar 
fasciectomy and right heel spur.   

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for substance abuse.

4.  Entitlement to a compensable evaluation for service-
connected infectious hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for plantar fasciectomy and right heel spur, PTSD, 
and substance abuse; and continued a zero percent 
(noncompensable) evaluation for service connected infectious 
hepatitis.  

The issues of entitlement to service connection for PTSD and 
to a compensable evaluation for service-connected infectious 
hepatitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran's status 
post plantar fasciectomy and right heel spur either had its 
onset in service or preexisted service and was permanently 
worsened therein.

2.  The veteran's substance abuse was the result of his own 
willful misconduct rather than another disease incurred in 
service.




CONCLUSIONS OF LAW

1.  Status post plantar fasciectomy and right heel spur were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1111, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  Substance abuse was not, as a matter of law, incurred in 
or aggravated by service.  38 U.S.C.A. §§ 105, 1110, 5100-
5013A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.102, 3.301, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001 and December 
2004; a rating decision in December 2001; a statement of the 
case in February 2003; and a supplemental statement of the 
case in December 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in July 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Although the veteran 
requests that jump school training records be searched for 
evidence of incurrence of a right ankle or foot injury and 
treatment by a medic, we do not find that development for 
this record is necessary as at the separation examination 
from service the veteran denied having or having had any foot 
trouble and the service medical records contained in the 
claims file do not show any such treatment.  The appellant 
has not referred to any additional, unobtained, relevant, 
available evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

III. Right heel disorder

The veteran seeks entitlement to service connection for a 
right heel disorder.  In the claim received in April 2001, 
the veteran claimed a disability of a spurred head of his 
right foot that began in 1967 for which he received treatment 
in January 2001.  He contends that in service he was in jump 
school training to be a paratrooper and had to jump out of 
planes.  He made a bad landing and hurt his right ankle or 
foot and his right heel spur was a result of that injury.  
Although he injured his right foot, he made his last jump to 
complete the course and became a paratrooper.  His heel 
continued to bother him throughout the years and in 2001 he 
had surgery at a VA hospital in Miami.  He claims he has had 
continuous foot problems related to his service.  

Initially, the Board notes that the veteran served during a 
defined period of war under 38 C.F.R. § 3.2(f).  He has not, 
however, alleged that a right ankle or foot injury was a 
result of trauma suffered in combat with the enemy.  Training 
to be a paratrooper does not fall under the definition of 
"engaged in combat with the enemy" and thus, consideration 
under 38 U.S.C.A. § 1154(b) is not warranted.  See Kowalski 
v. Nicholson, 19 Vet. App. 171. (2005).  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence is of record 
that links the veteran's claimed right heel disorder to 
service.  

Service medical records are negative for any complaints, 
findings or diagnosis of a right heel disorder.  At his 
entrance examination in May 1967, an airborne training 
examination in March 1968, and his separation examination in 
May 1969, the veteran denied having or having had any foot 
trouble.  The clinical evaluation for his feet was normal.  
Thus, a chronic right heel disorder is not shown in service.

The veteran filed two claims in 1969 after discharge from 
service and did not include a right foot injury.  VA 
outpatient treatment records from August to October 1994 show 
treatment for an unrelated disorder.  

With his April 2001 claim, the veteran submitted VA 
outpatient treatment records showing that he had plantar 
fasciitis/heel spur syndrome and after conservative treatment 
for eight months had failed, he had surgery on his right foot 
in January 2001.  The impression of a pre-surgery x-ray in 
January 2001 was osteophyte formation on the inferior aspect 
of the right calcaneus.  There were no signs of fracture or 
dislocation and no signs of significant arthritic changes.  

Additional VA outpatient treatment records secured show that 
post surgery he had complaints of pain and swelling.  

Although these records show treatment for plantar 
fasciitis/heel spur syndrome of the right foot, this medical 
evidence does not provide a link between the veteran's right 
foot disorder and his service.  

As discussed above, although the veteran requests that jump 
school training records be searched for evidence of 
incurrence of a right ankle or foot injury and treatment by a 
medic, we do not find that development for this record is 
necessary.  Even if, as claimed by the veteran, he suffered a 
right ankle injury during a parachute jump in training in 
service, it is reasonable to conclude that the condition had 
been acute and transitory as the service medical records do 
not document any complaint or finding of a right foot injury 
and at the separation examination from service the veteran 
denied having or having had any foot trouble.  Furthermore, 
no such injury or treatment is shown in the available service 
medical records.

The veteran claims that right foot problems have continued 
since service.  The first post-service clinical evidence of a 
right foot disorder is in 2000, many years after the 
veteran's period of service in the Vietnam War.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of the veteran are not competent medical evidence 
as to a nexus between his right foot disorder and active 
service or as to alleged symptomatology demonstrated after 
service.   

In conclusion, having reviewed the complete record, the Board 
finds that although a right foot disorder has been diagnosed 
and surgically treated, there is no probative, competent 
medical evidence of record linking the disability to service 
or to service-connected disorders.  The preponderance of the 
competent and probative evidence is against a finding that a 
right foot disorder is a result of service or a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between status post plantar 
fasciectomy and right heel spur and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Therefore, because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

IV. Substance abuse

The veteran seeks entitlement to service connection for 
substance abuse.  He claims that prior to Vietnam he was 
never a drug user.  He was given marijuana while serving in 
the Vietnam War which led him to a strong drug addiction when 
he was discharged.  He stated that he was in a drug abuse 
program and living in a controlled environment for his 
addiction.  

Service medical records show that at his entrance examination 
in May 1967, an airborne training examination in March 1968 
and at his separation examination in May 1969 the veteran 
denied having or having had any drug or narcotic habit or 
excessive drinking habit.  The clinical evaluation did not 
indicate substance abuse.  

The veteran filed two claims in 1969 after discharge from 
service and did not include substance abuse.  

When the veteran met with a VA social worker in January 2001 
he denied alcohol or drug use.  At a VA social work 
evaluation in May 2002 he denied a history of substance 
abuse.

In general, the law provides that no compensation may be paid 
for a disability or death which results from the veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2006).  Under 38 C.F.R. § 3.301(c)(2), primary alcoholism 
and drug abuse is the result of willful misconduct.  The 
Board notes that the reference to "abuse of alcohol or drugs" 
in the statute was added by Congress in the Omnibus Budget 
Reconciliation Act ("OBRA") of 1990, § 8052, Public Law No. 
101-508, 104 Stat. 1388, 1388-91.

A decision of the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") sheds additional light on 
the law and regulations pertaining to misconduct.  In Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal 
Circuit noted that 38 U.S.C.A. § 1110 had been amended by 
section 8052(a)(2) of the OBRA of 1009, which, as noted 
above, added the words "or abuse of alcohol or drugs" to 38 
U.S.C.A. § 1110.  The Federal Circuit noted that the current 
version of 38 U.S.C.A. § 1110 precludes a veteran from 
receiving compensation for primary alcohol or drug abuse. 

As for his treatment for substance abuse, this condition, if 
still existent, is shown by the record to be the result of 
the veteran's own willful misconduct.  There is no indication 
in service medical records or in the post-service record that 
substance abuse is somehow related to a disability incurred 
in service.  This appears to be primary substance abuse.  
Neither the veteran nor his representative has argued 
otherwise.  As such, under the authority cited above, the 
Board concludes that the veteran's substance abuse is the 
result of his own willful misconduct.  Thus, the claim for 
service connection for substance abuse must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430, 
(1994).

ORDER

Entitlement to service connection for status post plantar 
fasciectomy and right heel spur is denied.

Entitlement to service connection for substance abuse is 
denied.
REMAND

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006).  

In a June 1969 rating decision, the RO granted entitlement to 
service connection for infectious hepatitis after a period of 
hospitalization for acute infectious hepatitis, exact type 
not specified.  A noncompensable evaluation was assigned 
effective from May 1969.  More recently, evidence of record 
indicates that at an examination in connection with the Agent 
Orange Registry he has been diagnosed with hepatitis B and 
hepatitis C, which are not service-connected.  The veteran 
claims that he is tired all the time, feels weak and sleepy, 
and has diarrhea.  A hepatology clinic note in August 2003 
indicates a history of hepatitis B virus when he returned 
from Vietnam, although the source of this history is not 
noted.  Further development of this issue is needed prior to 
appellate review.  

The Board notes that the rating criteria for the digestive 
system, see 38 C.F.R. § 4.114 (2001), including hepatitis and 
liver disease, changed while the veteran's claim has been 
pending.  The revised criteria became effective July 2, 2001.  
66 Fed. Reg. 29,486, 29,489 (March 31, 2001).  Thus, both the 
former and the current schedular criteria will be considered, 
although, should a compensable rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003). 69 Fed. Reg. 59989 (2004); VAOPGCPREC 3- 
2000 (April 10, 2000), 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  

The veteran also seeks entitlement to service connection for 
PTSD.  He claims that he has frequent nightmares remembering 
some of his comrades losing their lives in combat.  He claims 
that he was in an outfit that saw a lot of combat and that 
his company was on the front line.  According to his 
personnel records, he was in Battery D, 3rd Battalion, 319th 
Artillery, 173rd Airborne Brigade.  

In May 2002, he was evaluated by a social worker as part of 
an Agent Orange examination.  He reported that he was in the 
infantry support division.  One of his worst experiences was 
when his best friend was shot in the forehead and died in 
front of him with the friend's blood splashed all over him.  
He stated that many of his friends were killed in the war.  
He claimed that he suffered from nightmares and flashbacks.  
The assessment was that the veteran appeared to suffer from 
symptoms of PTSD.  

In June 2002, the veteran was afforded a VA mental health 
evaluation as part of an Agent Orange protocol.  He reported 
occasional nightmares of combat and intrusive thoughts of 
combat and snipers firing.  He had some survivor guilt, 
especially in regard to an incident in which a sniper killed 
a soldier who was directly in front of the veteran and 
narrowly missed him.  The diagnosis was PTSD related to 
combat exposure.  

The record now shows a diagnosis of PTSD, however, the 
evidence reviewed is inadequate to establish that a stressful 
experience occurred during the veteran's service.  Further 
development is needed prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected infectious hepatitis.  The 
claims folder must be made available to 
the examiner for review and the examiner 
should note that the folder was reviewed.  
The examiner should express an opinion as 
to whether as a result of the acute 
infectious hepatitis for which the veteran 
was hospitalized in June 1969 and for 
which he is service-connected, the veteran 
now has demonstrable liver damage with 
mild gastro-intestinal disturbance or 
current symptoms of intermittent fatigue, 
malaise, and anorexia, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least one 
week, but less than two weeks, during the 
past 12-month period.

2.  Request that the veteran provide 
identifying information regarding his 
claimed stressors of a friend being killed 
right in front of him by an enemy sniper 
and dying in his arms, other friends being 
killed at the battle scene, and having 
been in combat.  The information should 
contain names of fellow servicemen who 
died during his time in Vietnam and the 
veteran should specify dates of the 
alleged stressors.  It is most helpful if 
the veteran can provide a month and year 
for each alleged stressful event.  If 
sufficient information is provided of any 
of the alleged stressors, then request 
verification from the United States Army 
and Joint Services Records Research Center 
(JSRRC).

3.  After the above has been accomplished 
to the extent possible, and if the 
occurrence of any alleged stressful event 
has been objectively verified, schedule 
the veteran for a VA PTSD examination.  
Specify any stressors that are determined 
to be established by the record.  Instruct 
the examiner that only those verified 
events may be considered for the purpose 
of determining whether the appellant was 
exposed to one or more stressors in 
service.  Provide the claims file to the 
examiner for review and the examination 
report should note that review.  The 
examiner should provide the following 
opinions.

a.  Is a diagnosis of PTSD warranted, 
in accordance with the criteria found 
in DSM-IV?

b.  If a diagnosis of PTSD is 
warranted, please specify whether any 
alleged stressor verified by the RO to 
be established by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
PTSD and the verified inservice 
stressors.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for a compensable rating 
for service-connected infectious hepatitis 
and for service connection for PTSD, to 
include a specific determination as to 
whether or not the veteran "engaged in 
combat with the enemy."  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


